791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EDDIE HESTER COATS, Plaintiff-Appellant,v.TERRY MORRIS, ET AL., Defendant-Appellee.
86-3081
United States Court of Appeals, Sixth Circuit.
4/25/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  JONES, WELLFORD and NELSON, Circuit Judges.


1
The plaintiff seeks to appeal the 'dismissal' of his pro se prisoner's civil rights action.  The defendant moves for dismissal of the appeal on ground there is no final order from which an appeal could be taken.  See 28 U.S.C. Sec. 1291.


2
A review of the record shows the plaintiff's obvious belief that his action was dismissed by the district court on or about October 28, 1985.  The only entry on that date, however, was the defendant's motion to dismiss the complaint for failure to state a cause of action.  That motion has never been addressed by the district court.  That being no other order which would be appealable under section 1291,


3
It is ORDERED that the defendant's motion to dismiss this appeal be and it hereby is granted.